DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1-4 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macguire (U.S. Patent Publication 9246148) in view of Plaut (WO Publication 2012/024354).
Regarding claims 1, 11 and 13, Macguire discloses a battery assembly for an electrified vehicle comprising an enclosure that can house one or more battery cells, and a service panel as part of the enclosure, wherein the service panel comprises a removable portion that provides access to the interior of the battery assembly (Col. 3, Lines 18-23, 50-60; Col. 4, Lines 11-19).  Macguire also discloses that a bracket-like structure is configured to accept a replacement service panel after removal of the tear away service panel and that the replacement service panel is attached to the battery assembly with a seal (adhesive) (Col. 4, Lines 48-62).  As to claim 2, Macguire teaches that the replacement panel has a molded in recess that receives the seal (Col. 4, Lines 65-67).  Regarding claim 3, Macquire states that the battery assembly comprises cavities that receive fasteners of the replacement panel and that the fasteners and cavities match (Col. 5, Lines 1-4).  As to claims 9 and 12, Macquire shows in Figs. 4A-4C that the enclosure comprises a bracket-like portion (Fig. 4C) that surrounds the removable portion.  Regarding claim 16, Macguire discloses that the tear away service panel comprises a ductile portion that is removable from the wall to expose an access opening and that the ductile portion has a tear strip (Col. 3, Line 64-Col. 4, Line 5, 11-13).  Macguire also discloses that the replacement panel can by constructed by recycling the tear strip (Col. 5, Lines 18-20).  As to claims 10, 14 and 15, Macguire teaches that the cover of the enclosure can be a hybrid structure composed of multiple thermoplastic and/or metal materials (Col. 3, Lines 40-49).  It would have been obvious to one of ordinary skill in the art that the bracket could be made from a different polymer than the tear away service panel because Macguire teaches that the cover can be made of multiple materials, which is chosen from a list that includes different types of thermoplastics.  It also would have been obvious to one of ordinary skill in the art that the material of the bracket could have a greater rigidity than the material of the tear away portion because the bracket needs to stay in place when the tear away portion is pulled away and the tear away portion needs to be less rigid in order for it to separate from the cover.  This would result in the bracket being non-frangibly connected to the enclosure assembly.
Macguire fails to disclose that the resealing kit comprises a surface preparation aid for preparing the surface of the enclosure assembly for receiving the replacement service panel, that the surface preparation aid is an abrasive cloth or pad, that the adhesive is a non-silicone based adhesive, and that the surface is cleaned with an alcohol wipe prior to preparing the surface.
	Plaut discloses the use of an epoxy tape to combine metal and plastic materials in electronic devices (Abstract), as recited in claim 6 of the present invention.  Plaut also discloses that bonding surfaces of a panel are cleaned by lightly abrading them with a scouring pad followed by an isopropyl alcohol wipe to remove loose debris, prior to applying an adhesive (Page 14), as recited in claims 1, 4, 7 and 8 of the present invention.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have included a surface preparation aid in the resealing kit of Macguire because Plaut teaches that a combination of cleaning with an alcohol wipe and scouring the surface of an area to receive an adhesive remove unwanted debris to improve adhesion of the two materials being combined.  It also would have been obvious to one of ordinary skill in the art that an epoxy adhesive could be used in Macguire because Plaut teaches that this adhesive works well on metal and plastic materials.
4.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macguire (U.S. Patent Publication 9246148) in view of Plaut (WO Publication 2012/024354) as applied to claims 1-4 and 6-16 above, and further in view of Robinson (GB Publication 2517514).
The teachings of Macguire and Plaut have been discussed in paragraph 3 above.
Macguire and Plaut fail to disclose that the adhesive is a silicone material.
Robinson discloses the use of a silicone adhesive on a strip made of polyethylene or polypropylene for sealing a substrate and creating a watertight barrier (Page 2 and Page 3, Lines 11-12), as recited in claim 5 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used a silicone adhesive in Macguire because Robinson teaches that silicone works well with polymer materials to create a watertight barrier.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722